DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse of Species A in the reply filed on 1/28/2021.  In said reply, the Applicant asserts alternate species definitions.  However, the Examiner defined the restriction requirement on the basis of claimed species.  Regardless, the Examiner accepts Applicant’s species definitions as accurately defining disclosed Species, and Applicant’s elected Species A’ are hereafter elected and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26, 29-30, 36-37,and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the height of the thin sections" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] a height of the thin sections".

Claim 29 recites the limitation "the height of the thin sections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] a height of the thin sections".
Claim 30 is rejected as depending from claim 29.
Claim 36 recites the limitation "the height of the thin sections" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] a height of the thin sections".
Claim 37 is rejected as depending from claim 36.
Claim 41 recites the limitation "the height of the thin sections" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] a height of the thin sections".
Claim 42 is rejected as depending from claim 41.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23, 28, 31, 34, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami (US PGPub 2015/0129918).

applying an optical isolation material (11F, Fig. 2G, para. [0159]) between the adjacent sidewalls of the first wavelength conversion structure and the second wavelength conversion structure; and 
after applying the optical isolation material contracting the film to reduce the spacing between the adjacent sidewalls to a distance Z less than Y (para. [0128]:  Fig. 6C, vertical deviation for release requires horizontal contraction).
Regarding claim 28, Ikegami further discloses that the optical isolation material comprises a light reflective material (11, para. [0159]).
Regarding claim 31, Ikegami further discloses that providing the first wavelength conversion structure and the second wavelength conversion structure mounted on the film comprises: 
mounting the first wavelength conversion structure and the second wavelength conversion structure on the film with the spacing between the adjacent sidewalls a distance X less than Y (para. [0112]:  Fig. 5C, prior to expansion para. [0120]:  Fig. 6A); and 
after mounting the first wavelength conversion structure and the second wavelength conversion structure on the film, expanding the film (para. [0120]:  Fig. 6A) to increase the spacing between the first wavelength conversion structure and the second wavelength conversion structure to the distance Y.

expanding the film (para. [0120]:  Fig. 6A) such that the sidewall of the first wavelength conversion structure and the adjacent sidewall of the second wavelength conversion structure are spaced apart from each other by an expanded distance Y greater than X.
Regarding claim 38, Ikegami further discloses applying an optical isolation material (11F, Fig. 2G, para. [0159]) between the adjacent sidewalls of the first wavelength conversion structure and the second wavelength conversion structure after expanding the film.
Regarding claim 39, Ikegami further discloses that the optical isolation material comprises a light reflective material (11, para. [0159]).

Allowable Subject Matter
Claims 24, 27, 32-33, 35, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-26, 29-30, 36-37, and 41-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891